Title: To James Madison from Charles Pinckney, 28 February 1803
From: Pinckney, Charles
To: Madison, James


(Private)
Dear SirFebruary 28: 1803 In Madrid
My private letter of the 28h January from the port of Carthagena will have informed You of my return to Spain in two Weeks after the King & Court returned from their Tour to the Mediterranean part of Spain & my public letter of the 22d February of my having submitted to the Secretary of State the Business with which I was charged respecting the Conduct of the Intendant of New Orleans & the prohibition he had issued—of the secretary having assured me that the Spanish Government knew nothing of it & that Orders should be immediately issued to the proper Officers there directing them in all things to regulate themselves by the treaty—of my having also had several conferences with him on the subject of Your instructions of the 11th: May & submitted the propositions therein mentioned to which I have as yet recieved no answer. In the same Dispatch I also mentioned to You my proceedings on the subject of the Quarantine now reduced to twenty days when there is a certificate of a Spanish Consul which 20 days I have applied to have altogether taken off. On the subject of Quarantines I am much afraid we shall have great inconveniencies, if some mode cannot be adopted to prevent it. Not only in Spain but in all the ports I have been at in Holland & particularly in France & Italy it is astonishing what reports they have constantly circulating about the Yellow fever in the United States & how much they appear to dread it. In Spain where they suffered so much in the Year 1800 from the fever, the least report occasions incredible consternation. At this moment they are in want of every thing our Vessels bring them & yet still fear the consequences of recieving any without the Spanish Consuls certificates. Their fear is increased by a report now prevalent here that the Baggage or family of Madam LeClerc has spread the yellow fever in France. I cannot find if this report is true but it occasions much alarm here. Referring You to my public Dispatches for full explanations on these subjects & my conferences on that of the mode of settling by arbitration the French condemnations of our Vessels in Spanish Ports, I write you this private letter to inclose You open a rough copy of my Letter from Naples, giving in a very plain way & suited to the tender age, of my little Daughter a sketch of what I saw at that city & in its Neighbourhood. Being written to a little Girl of 12 You will of course excuse the stile & manner I have purposely adopted & hopeful it may give You some moments amusement I send it open for Your perusal, & if you think it will amuse the President You can shew it to him & present at the same time my most affectionate & respectful compliments. After perusal please have it put in to the Post. I send it open under Cover to Mr Doyley & Mr Freneau whose Letter (with it inclosed open) is the one I wish to have sealed & put into the Post for Charleston. In my public Dispatch goes also the information I have recieved on the subject of our Commerce with the Italian States which I found subject to much less restraint & upon a much more equal & convenient footing than with any other of the Mediterranean Powers. In my presentations to the Pope & King of Naples & in the conversations I had with their Ministers I particularly recommended the American Consuls & Commerce to their Good Offices & protection & recieved from them the Warmest assurances of their doing every thing to promote our intercourse & commerce with them & to place it upon the most convenient & equal establishment.
I shall be particularly pleased to hear from you on all occasions. I never think of the friendship & intimicacy [sic] with which you were pleased to favour me but with the greatest pleasure & if ever we live to meet I shall be able to say much to You about the Old World which it would not be prudent in ⟨m⟩e to commit to Paper. With my respects to Mrs: Madison I remain my dear sir with affectionate regard & obliged Yours Truly
Charles Pinckney
Mr Graham tells me little has been done by the Government or Spaniards during my absence notwithstanding all the claims & the representations I made on the subject of Mills, Post & other private claims & that he thinks our affairs & representations have been neglected by them. Perhaps in these cases and private claims they are waiting the Event of the Convention which I always thought the only probable mode of obtaining relief. During the Absence of the King & all his Ministers on their late tour from August to the middle of January little could be done, or in fact nothing expected, I shall now try them again on all proper subjects & in the stile & manner of your instructions, conforming myself to them upon all occasions & stating to You exactly the result with my Opinions at large.

Just as I was sealing my letters I recieved the Letter of Mr Obrien which I now inclose & one from Mr Willis desiring me to inform you that from his Losses by his American Debtors he is compelled to resign the Consulship at Barcelona. By next post I will send a copy of his Letter & write You officially thereon. 

   
   RC (DLC).



   
   Pauline Bonaparte LeClerc had sailed from Saint-Domingue to Toulon with her husband’s corpse, arriving on 1 Jan. 1803 and spending several weeks in quarantine before proceeding to Paris, which she reached on 11 Feb. The epidemic that swept Paris in January and February, killing over nine thousand persons a month, was described by the Parisian medical community as a catarrhal fever caused by “the singular variation in the temperature of the atmosphere during the last two months.” Although this epidemic may have encouraged rumors that yellow fever accompanied Pauline LeClerc’s entourage, the impossibility of the mosquito vector’s survival in the European winter proves them false (H. Noel Williams, The Women Bonapartes: The Mother and Three Sisters of Napoleon I [2 vols.; London, 1908], 1:308–9, 312; London Times, 18 Feb. 1803; Annual Register for 1803, p. 368).



   
   See Graham to JM, 29 Nov. 1802, n. 1.



   
   Pinckney may have enclosed a copy of O’Brien to JM, 18 Jan. 1803.



   
   Pinckney apparently enclosed Willis to Pinckney, 13 Feb. 1803, explaining Willis’s financial difficulties and containing his resignation (DNA: RG 59, CD, Barcelona, vol. 1; 3 pp.; docketed by Wagner).


